Name: COUNCIL REGULATION (EEC) No 2605/93 of 21 September 1993 opening and providing for the administration of a Community tariff quota for certain melons originating in Israel (1993 to 1994)
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 239/4 Official Journal of the European Communities 24. 9. 93 COUNCIL REGULATION (EEC) No 2605/93 of 21 September 1993 opening and providing for the administration of a Community tariff quota for certain melons originating in Israel (1993 to 1994) Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 1 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel (') provides for the opening of a Community tariff quota for the import into the Community of 9 500 tonnes of melons, falling within CN code ex 0807 1 0 90 , originating in Israel (from 1 November to 31 May) ; Whereas the volume of this tariff quota must be increased by 5 % each year, as from 1 January 1992 by application of Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia (2) ; Whereas, the Community tariff quotas in question should therefore be opened for the period 1 November 1993 to 31 May 1994 ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the product in question into all Member States until the quotas are exhausted ; HAS ADOPTED THIS REGULATION : Article 1 From 1 November 1993 to 31 May 1994 the customs duties applicable to imports into the Community of melons originating in Israel shall be suspended, at the levels and within the limits of the Community tariff quota shown below : Order No CN code (a) Description Period Amount of quota (tonnes) Quota duty (%) 09.1329 ex 0807 10 90 Melons 1.11.1993 to 31 . 5.1994 10 789 0 (a) Taric codes : 09.1329 ex 0807 10 90 0807 10 90Q 12 0807 10 90 O 13 0807 10 90Q 14 0807 10 90(*)23 0807 10 90(*)24 0807 10 90 (*) 31 0807 10 90 0 33 0807 10 90(*)34 0807 10 90(')43 0807 10 90044 (') OJ No L 327, 30. 11 . 1988, p. 36. 0 OJ No L 181 , 1 . 7. 1992, p . 9 . 24. 9 . 93 Official Journal of the European Communities No L 239/5 Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure efficient management thereof. If a Member State does not use the quantities drawn it shall return them to the quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applications pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the product in question have equal and continuous access to the quotas for as long as the balance of the quota volume as permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the prefe ­ rential arrangements and that declaration is accepted by the customs authorities the Member State concerned shall , by notifying the Commission, draw an amount corre ­ sponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry for free circulation, to the extent that the available balance so permits. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1993 . For the Council The President A. BOURGEOIS